UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: February 27, 2013 TOTAL APPAREL GROUP, INC. (exact name of registrant as specified in its charter) Nevada 000-54108 26-3154855 (State or other jurisdiction of incorporation) (Commission File Number) IRS Employer Identification No.) 244 Madison Ave., #515 NY, NY 10016 (Address of principal executive offices) (Zip Code) 646-664-1033 (Registrant’s telephone number, including area code) Item 1.01 Entry into a Material Definitive Agreement. On February 27, 2013, Total Apparel Group, Inc. (the “Company”) entered into a Securities Purchase Agreement with Martin Ekechukwu, Curtis Edwards and Village Tea Company Distribution, Inc. (“Village Tea”) to purchase an aggregate of 15 shares of common stock (the “Shares”) of Village Tea Company Distribution, Inc.The Shares will represent fifteen percent of the outstanding shares of common stock of Village Tea. Item 9.01 Financial Statements and Exhibits (d) Exhibits 10.1Securities Purchase Agreement dated February 27, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the Undersigned hereunto duly authorized. March 4, 2013 Total Apparel Group, Inc. (registrant) /s/Janon Costley Janon Costley, CEO (principal executive officer)
